        Case 1:02-cr-00743-JMF Document 439-2 Filed 04/06/20 Page 1 of 3

                                        SETH GINSBERG
                                        A T T O R N E Y   A T   L A W




April 4, 2020



Via Email: DAN/ExecAssistant@bop.gov
Via Fax: 203-312-5110________________
Warden
FCI Danbury
Route 37
Danbury, CT 06811

Re:    Immediate Release to Home Confinement of John Matera #00803-748

Dear Warden:

        Emergency circumstances require that the Bureau of Prisons (“BOP”) place John Matera
on home confinement immediately, pursuant to the authority granted in the Memorandum from
the Attorney General to the Director of the Bureau of Prisons, regarding “Prioritization of Home
Confinement As Appropriate in Response to COVID-19 Pandemic,” dated March 26, 2020 (the
3/26/20 Barr Memo”) and the Memorandum from the Attorney General to the Director of the
Bureau of Prisons, regarding “Increasing Use of Home Confinement at Institutions Most
Affected by COVID-19,” dated April 3, 2020 (the 4/3/20 Barr Memo”) (collectively the “Barr
Memos”).

        FCI Danbury is one of the institutions specifically referenced in the 4/3/20 Barr Memo as
experiencing significant levels of infection and, therefore, an institution that has been directed to
employ aggressively its authority to release eligible inmates. Further, the 4/3/20 Barr Memo
specifically extends the BOP’s authority to release inmates, such as Matera, who would not have
been eligible for release under the pre-CARES Act standards.

      Pursuant to the criteria in the Barr Memos, Matera should be released immediately to
home confinement:

       1. Matera has reported that he tested positive for Covid-19.

       2. Matera has also reported that he is presently being isolated in the Special Housing
          Unit (the “SHU”), where he receives little medical attention or supportive care.

       3. Matera reports the following symptoms:

                a. High Fever


         299 BROADWAY, SUITE 1405, NEW YORK, NEW YORK 10007 OFFICE 212.227.6655 SRGINSBERG@MAC.COM
       Case 1:02-cr-00743-JMF Document 439-2 Filed 04/06/20 Page 2 of 3

Letter to Warden
FCI Danbury
April 4, 2020
Page 2 of 3

              b. Difficulty Breathing

              c. Chest Pain

              d. Severe Cough

              e. Difficulty Sleeping

              f. Loss of Appetite

       4. In addition to the above, Matera has an increased risk of complications from
          Covid-19 based on the following:

              a. History of Hypertension

              b. Recent Kidney Infection: Matera has recently undergone multiple
                 courses of antibiotic treatment for a kidney infection that appears not
                 to have fully resolved, as Matera reports continued discomfort

              c. Age and Sex: As a 49-year-old male, the risks are greater for Matera,
                 given that males suffer greater levels of infection and greater incidence
                 of complications than females, and age is an aggravating factor

       5. Matera is confined in a low security institution, which weighs in favor of
          release to home confinement.

       6. Matera does not have a history of violence or gang-related activity while
          incarcerated and has no recent disciplinary violations.

       7. Matera has a verifiable re-entry plan, as he is able to move to the home of his
          fiancée, Jennifer Revere, 6 Linwood Avenue, Staten Island, New York 10305,
          where he can be appropriately isolated during his period of infection, while
          continuing to receive appropriate medical attention and be transferred to
          hospital care if necessary.

       8. Matera’s crime of conviction, though serious, does not present any risk of
          danger to the community upon his release to home confinement. Though
          Matera received a substantial sentence of 337 months for convictions in two
          cases, he has served nearly 90% of his time and is due to be released June 8,
          2023.

       In addition to the grounds discussed above, this letter should also be deemed an
application for Compassionate Release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), given that
“extraordinary and compelling reasons warrant” a reduction of Matera’s sentence. Under present
        Case 1:02-cr-00743-JMF Document 439-2 Filed 04/06/20 Page 3 of 3

Letter to Warden
FCI Danbury
April 4, 2020
Page 3 of 3

circumstances, Matera is unable to file an application for Compassionate Release through normal
channels and the normal process to adjudicate such an application is not sufficiently expeditious,
given the urgency of the present matter. It is, therefore, respectively submitted that the instant
application is sufficient to be deemed to exhaust the administrative remedies available to Matera.

        The circumstances are grave, and the risk of a catastrophic outcome is substantial.
Regardless of the efforts that BOP will make to care for Matera, under present circumstances,
given the high rate of infection in FCI Danbury, the impact on the staff, and the corresponding
strain on limited resources, Matera will receive substantially better care and his risk of serious
complications will be reduced if he is released to home confinement.

        Accordingly, on behalf of Matera and his supportive and loving family, who stand ready
to care for him, I implore the BOP to release Matera immediately to home confinement.

       Please contact me via email at srginsberg@mac.com or telephone at 917-885-3375.

Sincerely,


Seth Ginsberg
